DISMISS and Opinion Filed December 18, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00836-CV

                             EDUARDO RODRIGUEZ, Appellant
                                         V.
                              TROY CAPITAL, LLC, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-07193

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       The filing fee, docketing statement, and clerk’s record in this case are past due. By postcard

dated July 23, 2018, we notified appellant the $205 filing fee was due. We directed appellant to

remit the filing fee within ten days and expressly cautioned appellant that failure to do so would

result in dismissal of the appeal. Also by postcard dated July 23, 2018, we informed appellant the

docketing statement in this case was due. We cautioned appellant that failure to file the docketing

statement within ten days might result in the dismissal of this appeal without further notice. By

letter dated September 4, 2018, we informed appellant the clerk’s record had not been filed because

appellant had not paid for the clerk’s record. We directed appellant to provide, within ten days,

written verification of payment or arrangements to pay for the clerk’s record or written verification

appellant had been found entitled to proceed without payment of costs. We cautioned appellant
that failure to do so would result in the dismissal of this appeal without further notice. To date,

appellant has not paid the filing fee, provided the required documentation, or otherwise

corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE



180836F.P05




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 EDUARDO RODRIGUEZ, Appellant                     On Appeal from the 162nd Judicial District
                                                  Court, Dallas County, Texas
 No. 05-18-00836-CV       V.                      Trial Court Cause No. DC-17-07193.
                                                  Opinion delivered by Chief Justice Wright.
 TROY CAPITAL, LLC, Appellee                      Justices Evans and Brown participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee TROY CAPITAL, LLC recover its costs of this appeal
from appellant EDUARDO RODRIGUEZ.


Judgment entered December 18, 2018.




                                            –3–